Citation Nr: 0200583	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  97-32 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder characterized as epidermal wart of the left medial 
knee, to include as secondary to the service- connected 
residuals of a left shoulder injury with scar.

2.  Entitlement to an increased disability evaluation for the 
residuals of a left (minor) shoulder injury with scar, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
scars of the back and left upper arm, currently evaluated as 
0 percent disabling.

4.  Determination of proper initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The veteran had active service from March 1969 to 
October 1970.  He was awarded a Purple Heart during his 
service.

Additionally, in a November 1997 VA form 9 (Appeal to Board 
of Veterans' Appeals), the veteran requested a hearing before 
a traveling member of the Board.  However, in a September 
1998 VA form 9 (Appeal to Board of Veterans' Appeals), the 
veteran indicated that he no longer desired to have such 
hearing.  As the record does not contain further indication 
that the veteran or his representative have requested an 
additional hearing, the Board deems the November 1997 request 
for a travel Board hearing withdrawn.  See 38 C.F.R. § 20.704 
(2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's left knee disorder characterized as 
epidermal wart of the left medial knee is not shown to be 
causally or etiologically related to a service-connected 
disability, or otherwise related to his active service or to 
any incident of service. 

3.  The veteran's left shoulder disability is characterized 
by well healed and nontender scars on the anterior and 
posterior surface of the left axilla.  The veteran's left 
shoulder range of motion is limited to 70-100 degrees of 
abduction, 80-100 degrees of forward flexion, and 45 degrees 
of internal/external rotation, all motions with pain.  
However, this disability is not characterized by limitation 
of motion of the left (minor) arm to 25 degrees from side.

4.  The veteran's scars of the back and left upper arm are 
characterized by a 1/2 inch linear scar in the left axillary 
region and a 1 inch scar on the left posterior chest, just 
posterior to the posterior axillary line.  The scars on the 
anterior and posterior surface of the axilla are well healed 
and nontender.  However, there is no evidence of superficial, 
poorly nourished scars with repeated ulcerations; 
superficial, tender and painful scars on objective 
demonstration; or scars productive of limitation of function 
of the affected area.

5.  The veteran's PTSD is characterized by suicidal ideas, 
anger and violent feelings towards others, problems with 
sleep and nightmares, startle response, hypervigilance, 
increased depressed mood, suicidal thoughts but no attempts, 
and some estrangement from people.  However, the veteran has 
above average intelligence, has established a significant 
relationship (had remarried) and is close to family, has neat 
appearance, is oriented, alert and cooperative, has 
appropriate affect, and has normal speech with coherent and 
relevant associations.  The lowest GAF score assigned to the 
veteran is 60.  However, his PTSD is not characterized by 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.





CONCLUSIONS OF LAW

1.  The veteran's left knee disorder characterized as 
epidermal wart of the left medial knee was not incurred in or 
aggravated by active service, and/or is not proximately due 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an increased disability evaluation in 
excess of 20 percent for the residuals of a left (minor) 
shoulder injury with scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 4.118., 
Diagnostic Codes 5201, 7805 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

3.  The criteria for an increased disability evaluation in 
excess of 0 percent for scars of the back and left upper arm 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.41-
4.42, 4.118, Diagnostic Code 7805 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

4.  The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for an initial disability 
evaluation in excess of 30 percent have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic Code 
9411 (2001); Fenderson V. West, 12 Vet. App. 119 (1999); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction.

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the Court's decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set for 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via Statements of the Case issued in 
October 1997 and August 2000, and various Supplemental 
Statements of the Case issued during 2000 and 2001, of the 
evidence needed to prove his claims on appeal.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent various VA examinations in 1997, 1998, 
2000 and 2001.  Additionally, the veteran has not referenced 
any additional unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the claims.  
Furthermore, the veteran was given the opportunity to present 
testimony during an appeal hearing, but he declined such 
opportunity, as discussed above.  Thus, the duty to assist 
requirement has been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in compliance with the requirements of the new law, as 
discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

II.  Service Connection.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2001).  As 
well, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 
1991 and Supp. 2001).  In this respect, the veteran's DD-214 
shows he was awarded a Purple Heart during his active 
service.  As such, lay evidence can be accepted as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred, if consistent with the circumstances, 
conditions or hardships of such service.  

It is clear that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  Therefore, the veteran's lay statements are not 
probative of the critical issues of current disability and 
nexus in this case.

In this case, the veteran contends that during his active 
service he sustained a shrapnel wound injury to the left 
shoulder, and that some of the residual shrapnel from this 
shoulder injury has traveled to his left knee causing him to 
have the claimed disorder.  As such, he contends he is 
entitled to service connection for a left knee disorder 
characterized as epidermal wart of the left medial knee, to 
include as secondary to the service-connected residuals of a 
left shoulder injury with scar.

The service medical records include an October 1970 
examination showing the veteran sustained a shrapnel injury 
to the left arm, shoulder and side.  However, the service 
medical records are negative for a diagnosis of epidermal 
wart of the left medial knee, any evidence of residuals of 
shrapnel in the left knee, or any other lesions/skin 
abnormalities of the left knee.

An August 1997 VA orthopedic examination report shows the 
veteran had a 1/8 inch mole in the inner aspect of the left 
lower extremity, just below the knee, which was freely 
movable.  No foreign bodies were palpable at this time.  The 
veteran's diagnosis was pigmented moles of the left lower 
extremity and left abdomen, and no evidence of migrating 
foreign bodies were found on examination.

During an October 1998 VA joints examination, the veteran 
reported leg pain, which limited his functional ability 
(cannot run or climb stairs rapidly).  However, an October 
1998 VA radiology report shows an intact left femur, tibia 
and fibula, with no acute fracture or dislocation, and no 
obvious metallic shrapnel fragments in the soft tissue 
adjacent to the femur, tibia and fibula. 

Medical records and statements from Dennis Cross, M.D., dated 
from March 1998 to March 2001 describe the veteran's 
complaints for knee joint problems.  These records/statements 
include September 1998 notations showing some crepitus in 
both knees, April 1999 notations indicating the veteran 
complained of tender "schrap metal" in the left side and 
left calf without a confirmed diagnosis, and a September 2000 
statement suggesting chronic necrosis of the right and left 
knee.  

Lastly, a March 2001 VA joints examination report shows the 
veteran had full flexion and extension in both knees, with 
minimal crepitation palpable on the left.  His McMurray and 
drawer signs were negative, and his knee and ankle reflexes 
were active and equal.  Upon examination of what the veteran 
reported to be a piece of metal that migrated from the axilla 
to the knee, the examiner found it was an epidermal wart-like 
lesion in the medial aspect of the left knee, just below the 
level of the tibial plateau.  This lesion was the size of a 
small kernel of corn, easily movable and non-tender.  The 
veteran's diagnoses were normal left knee, with no evidence 
of foreign body, and epidermal wart of the medial aspect of 
the left knee.

Upon a review of the evidence, the Board finds that the 
service medical records show the veteran sustained a shrapnel 
wound injury to his left shoulder, for which he is currently-
service connected.  However, the present record is devoid of 
any evidence showing that any residual shrapnel or any metal 
bodies from the in-service shrapnel injury have traveled from 
the left shoulder/back to the veteran's left knee.  As a 
matter of fact, the claimed left knee lesions have been 
diagnosed as a pigmented mole and an epidermal wart, per the 
August 1997 and March 2001 VA examination reports, with no 
evidence of foreign bodies, per the March 2001 VA radiology 
report.

In exercising its duty to assess the credibility and 
probative value of evidence, see Owens, supra., the Board 
does not find that the preponderance of the evidence supports 
the veteran's contentions.  The preponderance of the evidence 
simply does not show that the claimed left knee disorder 
characterized as epidermal wart of the left medial knee is 
causally or etiologically related to the service-connected 
residuals of a left shoulder injury with scar, or is 
otherwise related to his active service or to any incident of 
service.  And thus, the veteran's claim of service connection 
for a left knee disorder characterized as epidermal wart of 
the left medial knee is denied.  38 U.S.C.A. §§ 1110, 1130, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In arriving at this conclusion, the Board has considered 38 
U.S.C.A. § 5107 expressly providing that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise. 
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant. See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  However, in this case, after 
reviewing the evidence of record, the Board finds that the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.

III.  Increased Ratings.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

Additionally, with respect to the musculoskeletal system, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2001).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2001).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2001).

A.  The Residuals of a Left (Minor) Shoulder Injury with 
Scar, and Scars of the Back and Left Upper Arm.

In a March 1971 rating decision, the veteran was granted 
service connection for the residuals of a shell fragment 
wound to the left upper arm, left shoulder and back, and was 
assigned a 0 percent evaluation under Diagnostic Code 7805, 
effective October 1970.  Subsequently, in a July 2000 rating, 
such award was subdivided and recharacterized as left 
shoulder injury with scar, evaluated as 20 percent disabling 
under Diagnostic Codes 5201 and 7805; and as scars of the 
back and left upper arm, evaluated as 0 percent disabling 
under Diagnostic Code 7805.  At present, the veteran is 
seeking increased ratings for his left shoulder disability, 
and his scars of the back and left upper arm. 

Under Diagnostic Code 7805, a disability evaluation for scars 
in excess of 10 percent may be assigned in proportion with 
the limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).  Under 
Diagnostic Code 5201, limitation of motion of the arm to 25 
degrees from side is rated as 40 percent disabling for the 
dominant (major) arm, and 30 percent for the other (minor) 
arm.  Arm limitation of motion to midway between side and 
shoulder level is rated as 30 percent disabling for the major 
arm and 20 percent for the minor arm.  Limitation of motion 
at shoulder level is rated as 20 percent disabling for either 
arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Other potentially applicable Diagnostic Codes are 7803 and 
7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(1999); Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).  In this respect, a 10 
percent evaluation, which is the maximum allowed, is 
warranted for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if superficial, poorly 
nourished with repeated ulceration; or superficial, tender 
and painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2001).  

With respect to the evidence of record, a February 1971 VA 
examination report shows a diagnosis of shrapnel wounds to 
the left arm and back with retained metallic fragment in the 
area.  Records from the Loma Linda VA Medical Center (VAMC) 
dated from 1984 to 1987 contain a June 1988 radiology report 
indicating that the veteran's chest and left shoulder 
appeared within normal limits.  And, an August 1997 VA 
examination report reveals he had a 1/2 inch linear scar in the 
left midaxillary region and a 1 inch scar on the left 
posterior chest, just posterior to the posterior axillary 
line.  His left shoulder range of motion was limited to 180 
degrees of abduction and forward raising, and 90 degrees of 
internal/external rotation.  

An October 1998 VA radiology report shows metallic shrapnel 
fragments in the soft tissue of the veteran's left shoulder, 
but no evidence of fracture or dislocation.  And, an October 
1998 VA examination report notes the veteran had a lump in 
his back the size of a silver dollar.  He reported moderate 
pain in cold weather, and being unable to lift much weight.  
His left shoulder range of motion was limited to 70 degrees 
of abduction, 80 degrees of forward flexion, and 20 degrees 
of backward flexion with pain in full flexion; 
external/internal rotations were not attempted due to lack of 
adequacy of abduction.  No bone, joint, extremity or spine 
redness,  swelling, tenderness, deformity or atrophy was 
noted.

An August 2000 VA examination report indicates scars on the 
anterior and posterior surface of the axilla which are well 
healed and nontender, although some tenderness was noted over 
the scapula itself.  The veteran's shoulder range of motion 
was distinctly limited  to 45 degrees of external/internal 
rotation, 100 degrees of forward elevation or flexion, and 
100 degrees of abduction.  Each motion was done with pain.  
As well, the examiner noted that the veteran had pain which 
limited the shoulder functional ability, and that the veteran 
had weakness of grip in the left hand.  The veteran's 
diagnosis was shrapnel wound to the left shoulder with 
limitation of shoulder motion.

Lastly, records from Dennis Cross, M.D., from 1998 to 2001 
include October 1998 notations showing the veteran had a 
sizable lipoma on the right upper back, and April 1999 
notations indicating he complained of left flank discomfort, 
possibly residuals of his shrapnel injury in service.  And, a 
September 2000 statement from Dr. Cross reveals the veteran 
had left shoulder pain with weakness due to his shrapnel 
wound injury, that certain activities exacerbated his left 
shoulder symptoms, and that he had subjective discomfort with 
range of motion and some swelling.

A.I.  Analysis for the Residuals of a Left (Minor) Shoulder 
Injury with Scar.

Upon a review of the evidence, the Board finds that the 
veteran's left shoulder disability is characterized by well 
healed and nontender scars on the anterior and posterior 
surface of the left axilla.  As well, his left shoulder range 
of motion is limited to 70-100 degrees of abduction, 80-100 
degrees of forward flexion, and 45 degrees of 
internal/external rotation, all motions with pain.  However, 
the evidence does not show that the left shoulder disability 
is characterized by limitation of motion of the left (minor) 
arm to 25 degrees from side.  And thus, , the preponderance 
of the evidence is against an evaluation in excess of 20 
percent under Diagnostic Codes 5201, 7805.  See 38 C.F.R. 
§§ 4.71a, 4.118., Diagnostic Codes 5201, 7805 (2001).

Additionally, the Board finds that the currently assigned 20 
percent rating is appropriate, even upon consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  The objective medical 
evidence clearly indicates that the veteran's residuals of 
left shoulder injury were productive of pain which limited 
the shoulder functional ability.  However, such functional 
loss has already been considered in assigning the 20 percent 
evaluation as his current range of motion is not solely 
limited to motion to midway between side and shoulder level, 
which is the criteria required for the currently assigned 20 
percent evaluation under Diagnostic Codes 5201, 7805.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for an evaluation in excess of 20 percent 
for the veteran's residuals of a left (minor) shoulder injury 
with scar.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's evaluation for the 
residuals of a left (minor) shoulder injury with scar.  Under 
these circumstances, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

A.II.  Analysis for Scars of the Back and Left Upper Arm.

After a review of the evidence, the Board finds that the 
veteran's scars of the back and left upper arm are 
characterized by a 1/2 inch linear scar in the left axillary 
region and a 1 inch scar on the left posterior chest, just 
posterior to the posterior axillary line.  The scars on the 
anterior and posterior surface of the axilla are well healed 
and nontender.  However, these scars are not superficial, 
poorly nourished scars with repeated ulcerations; 
superficial, tender and painful scars on objective 
demonstration; or scars productive of limitation of function 
of the affected area.  See 38 C.F.R. §§ 4.114, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); Butts v. Brown, 5 
Vet. App. 532 (1993).  As such, the preponderance of the 
evidence is against the assignment of an increased disability 
evaluation in excess of 0 percent.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159). 

B.  PTSD

The schedular criteria for mental disorders incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
these criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. See id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

With respect to the evidence, an August 1997 VA PTSD 
examination report shows the veteran reported suicidal ideas, 
anger and violent feelings towards others.  He dreams 
frequently about incidents in Vietnam, being hurt, and of 
running away from somebody.  He also reports he cannot trust 
anybody, gets angry very often, is unable to sleep, feels 
very threatened and on guard, is jumpy and startles easily.  
The objective findings reveal that the veteran has above 
average intelligence; and is quite angry, rather explosive 
and hypomanic.  His Minnesota Multiphasic Personality 
Inventory (MMPI) indicates that he is exaggerating his 
symptoms.  His diagnoses included mild PTSD, history of 
alcohol dependency in fair remission, and mixed personality 
disorder.  He was assigned a global assessment of functioning 
(GAF) score of 65, which according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), equates to some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships.  

An August 1997 VA psychological examination report notes the 
veteran had established a significant relationship (had 
remarried), had received additional schooling, and had been 
able to obtain employment in the area of communications since 
July 1997.  Additionally, an October 1998 VA PTSD examination 
report shows the veteran was hypervigilant, had some 
estrangement from people but was close to family, had 
depressed mood and suicidal thoughts but no attempts, and was 
not apparently incapacitated from work.  However, he had neat 
appearance, was oriented, alert and cooperative, had 
appropriate affect, had normal speech with coherent and 
relevant associations, and slept well with occasional 
nightmares and sweats.  He was again assigned a GAF score of 
65.

Lastly, an August 2000 VA PTSD examination report reveals the 
veteran had a job in the computer industry, but lost it and 
was applying for jobs.  As well, the veteran reported he 
slept about 8 hours per night with nightmares and sweats 
about three times per week, and had intrusive thoughts and 
flashbacks about twice per week which interfered with his 
concentration, and had difficulty in relationships with 
people.  He also reported startle response, hypervigilance, 
increased depression and suicidal thoughts.  However, upon 
examination, it was found he had appropriate affect, normal 
speech with coherent and relevant associations, and unchanged 
intellectual functioning.  Although he had some problems with 
his sleep and nightmares, he did not sleep-walk or have 
amnesia.  No history or current psychosis was noted.  He was 
assigned a GAF score of 60, which according to the DSM-IV 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.).  
The Board notes that the veteran's psychosocial stressors 
where deemed to be mild to moderate, involving inability to 
get work and financial pressures. 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by suicidal ideas, anger and 
violent feelings towards others, problems with sleep and 
nightmares, startle response, hypervigilance, increased 
depressed mood, suicidal thoughts but no attempts, and some 
estrangement from people.  However, he has above average 
intelligence, has established a significant relationship (had 
remarried) and is close to family, has neat appearance, is 
oriented, alert and cooperative, has appropriate affect, and 
has normal speech with coherent and relevant associations.  
The lowest GAF score assigned to the veteran is 60, which 
according to the DSM-IV equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers.).

As well, the Board finds that the veteran's PTSD is not 
characterized by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 30 percent for the veteran's PTSD 
under Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2001); 
Fenderson V. West, 12 Vet. App. 119 (1999); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

C.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any of 
the claims for increased ratings.  In the instant case, 
however, there has been no showing that the left shoulder 
disability, the back and left upper arm disability, and/or 
PTSD, individually, have caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), or the need for frequent periods of 
hospitalization; or have otherwise rendered impracticable the 
application of the regular schedular standards.  The Board 
acknowledges that the August 2000 VA PTSD examination report 
indicates that the veteran is currently unemployed and is 
seeking employment, and that the Axis IV diagnosis indicates 
mild to moderate psychosocial stressors involving inability 
to get work and financial pressure.  However, there has been 
no medical finding that would suggest marked interference 
with employment solely due to the service-connected PTSD.  
This conclusion is supported by the veteran's GAF score of 
60, which equates to moderate symptoms and moderate 
difficulty in occupational functioning.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for a left knee disorder characterized as 
epidermal wart of the left medial knee is denied.

An evaluation in excess of 20 percent for the residuals of a 
left (minor) shoulder injury with scar is denied.

An evaluation in excess of 0 percent for scars of the back 
and left upper arm is denied.

The initial rating assigned for the veteran's PTSD is 
appropriate and entitlement to an initial disability 
evaluation in excess of 30 percent is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

